Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-2, and 6-8 in the reply filed on July 13, 2021 is acknowledged.
Claims 3-5 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and products, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2021.
Note that all claims ultimately depend from Claim 1 which is elected.  Therefore, allowable subject matter reach in Claim 1 will permit rejoinder of potentially all withdrawn product claims.  Withdrawn species claims may not be rejoindable depending on the type of allowable subject matter reached.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (JP H09227836; reference made to included English machine translation).
Hirai exemplifies a polyethylene-propylene rubber that is modified by maleic anhydride to produce a maleic anhydride modified ethylene-propylene rubber. (¶[0044])  In a separate step ¶[0046] said modified rubber is reacted with hydroxyethyl methacrylate (HEMA) to modify the methacrylic group (from the maleic anhydride ¶[0008]).  This produces a modified rubber which has ethylenic unsaturation on the side chain formed by reaction of the HEMA with the carboxylic acid from the maleic anhydride. (¶[0008).  This anticipates Claims 1 and 2 as the HEMA reads over Formula II when R2 = methyl (CH3) and R3 = OCH2CH2 group with n = 1 (Ethyl).  The polypropylene resin is anticipated as it contains ethylene along with the propylene and this is permitted by Applicant. (See as-filed specification ¶[0012]) The adhesive is cured with at least ionizing radiation. (¶[0032]).  Photopolymerization initiators (HCHPK) are exemplified and taught in ¶[0038] and ¶[0051] which anticipates Claim 6. Coronate L is an isocyanate compound according to Applicant (as-filed specification ¶[0078]) and is exemplified (¶[0051]) rendering it sufficiently specific to anticipate the adhesive with an isocyanate compound of Claim 8.  The Coronate L is taught to an ethyl acetate solution of the isocyanate compound.  Ethyl acetate is considered a solvent by Applicant (as-filed specification ¶[0082]) and there is no indication it is volatilized prior to addition to the adhesive or at any time prior to application and curing.  Therefore, this ethyl acetate in the resulting adhesive is sufficiently specific to anticipate the solvent of Claim 7.
 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766